Exhibit 10.11

FIRST AVENUE NETWORKS, INC. STOCK INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

1.    Agreement to Grant Restricted Shares.   Subject to the conditions
described in this agreement (the ”Agreement”) and subject to approval by
shareholders of the First Avenue Networks, Inc. Stock Incentive Plan (the
“Plan”), a Delaware corporation (the “Company”), hereby agrees to grant to
________________________(“Participant”) all rights, title and interest in the
record and beneficial ownership of ________________ (______) shares (the
“Restricted Shares”) of common stock, $0.001 par value per share, of the Company
(“Common Stock”). The grant of such Restricted Shares shall be contingent upon
shareholder approval of the Plan and shall be effective as of the date (the
“Grant Date”) of such approval. All capitalized terms not otherwise defined
herein shall have the meanings set forth in the Plan, the terms of which are
incorporated herein by reference.

2.    Issuance and Transferability.   Subject to shareholder approval of the
Plan, certificates representing the shares to be granted hereunder shall be
issued to Participant pursuant to the terms of the Plan as of the Grant Date and
shall be marked with the following legend:

“The shares represented by this certificate have been issued pursuant to the
terms of the First Avenue Networks, Inc. Stock Incentive Plan and may not be
sold, pledged, transferred, assigned or otherwise encumbered in any manner
except as is set forth in the terms of the Restricted Stock Agreement dated
___________.”

Until restrictions lapse, the Restricted Stock shall not be transferable except
by will or the laws of descent and distribution and shall not be transferable
pursuant to a domestic relations order of the court in a divorce proceeding. No
right or benefit hereunder shall in any manner be liable for or subject to any
debts, contracts, liabilities, or torts of Participant. Notwithstanding the
foregoing, in the case of Participant’s death or Disability, Participant’s
rights under this Agreement may be exercised by Participant’s guardian or legal
representative and Participant’s rights or Restricted Stock may be transferred
with Committee approval, and with such restrictions as the Committee may impose
to any of (i) the spouse, children or grandchildren (“immediate family
members”); (ii) a trust or trusts for the exclusive benefit of one or more
immediate family members; (iii) a partnership or limited liability company whose
only partners, shareholders or members are Participant’s immediate family
members or (iv) an organization that has been determined by the Internal Revenue
Service to be exempt under Section 501(c)(3) of the Code. Following any transfer
of Restricted Stock by the Participant, such Restricted Stock shall remain
subject to the same risk of forfeiture and other terms as set forth in this
Agreement. Any purported assignment, alienation, pledge, attachment, sale,
transfer or other encumbrance of the Restricted Stock, prior to the lapse of
restrictions, that does not satisfy the requirements hereunder shall be void and
unenforceable against the Company.

3.    Risk of Forfeiture.   Participant shall immediately forfeit all rights
pursuant to this Agreement and no Restricted Shares shall be issued in the event
that the shareholders of the Company do not approve the Plan at the
shareholder’s meeting scheduled to be held on _________. In such event, in lieu
of the grant of Restricted Stock hereunder, the Company shall transfer property
or pay cash compensation to the Participant of substantially equivalent value,
subject to substantially similar terms. Participant shall immediately forfeit
all rights pursuant to this Agreement and to any nonvested portion of the
Restricted Shares in the event of Participant’s termination, resignation or
removal from employment with the Company under circumstances that do not cause
Participant to become fully vested under the terms of this Agreement.

4.    Vesting.   Subject to Paragraph 3 hereof and the terms of the Plan,
Participant shall vest in his rights under the Restricted Shares and the
Company’s right to repurchase such shares shall lapse with


--------------------------------------------------------------------------------


respect to the Restricted Shares on ______________________________________. In
the event of a Change of Control or Participant’s Retirement prior to the
occurrence of any of the events specified above, the Committee may, in its sole
discretion accelerate vesting.

5.    Ownership Rights/Dividends.   Subject to the reservations set forth in
this Agreement, the Plan and Paragraph 8, upon Participant’s receipt of the
Restricted Shares, Participant shall be entitled to all voting and ownership
rights applicable to the Restricted Shares, including the right to receive any
cash dividends that may be paid on the Restricted Shares. The Restricted Shares
shall be registered in the name of the Participant and at the address set forth
below the Participant’s signature attached hereto.  In addition, in the event of
payment of any dividends on shares of Common Stock after __________________ and
prior to issuance of the Restricted Shares, Participant shall receive a cash
payment equal to the dividends paid with respect to an equivalent number of
shares of Common Stock, reduced by the amount of any taxes required to be
withheld with respect to such payment. Such payment shall be made to Participant
within thirty days of the issuance of the Restricted Shares.

6.    Reorganization of the Company.   The existence of this Agreement shall not
affect in any way the right or power of the Company or its stockholders to make
or authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company’s capital structure or its business; any merger or
consolidation of the Company; any issue of bonds, debentures, preferred or prior
preference stock ahead of or affecting the Restricted Shares or the rights
thereof; the dissolution or liquidation of the Company, or any sale or transfer
of all or any part of its assets or business, or any other corporate act or
proceeding, whether of a similar character or otherwise.

7.    Recapitalization Events.   In the event of stock dividends, spin-offs of
assets or other extraordinary dividends, stock splits, combinations of shares,
recapitalizations, mergers, consolidations, reorganizations, liquidations,
issuances of rights or warrants and similar transactions or events involving the
Company (“Recapitalization Events”), then for all purposes references herein to
Common Stock or to Restricted Shares shall mean and include all securities or
other property (other than cash) that holders of Common Stock of the Company are
entitled to receive in respect of Common Stock by reason of each successive
Recapitalization Event, which securities or other property (other than cash)
shall be treated in the same manner and shall be subject to the same
restrictions as the underlying Restricted Shares.

8.    Certain Restrictions.   By executing this Agreement, Participant
acknowledges that he will enter into such written representations, warranties
and agreements and execute such documents as the Company may reasonably request
in order to comply with the securities law or any other applicable laws,
rules or regulations, or with this document or the terms of the Plan.

9.    Amendment and Termination.   This Agreement shall automatically expire and
terminate if the Plan is not approved by shareholders at the next regularly
scheduled meeting of shareholders. No other amendment or termination of this
Agreement may, without the consent of Participant, adversely affect such
Participant’s rights under this Agreement in any material respect.

10. Withholding of Taxes.   Participant agrees that, if he makes an election
under Section 83(b) of the Internal Revenue Code of 1986, as amended, with
regard to the Restricted Shares, he will so notify the Company in writing within
two (2) days after making such election, so as to enable the Company to timely
comply with any applicable governmental reporting requirements. The Company
shall have the right to take any action as may be necessary or appropriate to
satisfy any federal, state or local tax withholding obligations and no
Restricted Shares shall be issued until arrangements satisfactory to the Company
have been made  for the payment of any required tax withholding amounts.

11. No Guarantee of Tax Consequences.   The Company makes no commitment or
guarantee to Participant that any federal or state tax treatment will apply or
be available to any person eligible for benefits under this Agreement.

12. Severability.   In the event that any provision of this Agreement shall be
held illegal, invalid, or unenforceable for any reason, such provision shall be
fully severable and shall not affect the remaining

2


--------------------------------------------------------------------------------


provisions of this Agreement, and the Agreement shall be construed and enforced
as if the illegal, invalid, or unenforceable provision had never been included
herein.

13. Governing Law.   This Agreement shall be construed in accordance with the
laws of the State of Delaware to the extent federal law does not supersede and
preempt Delaware law.

Executed the ______ day of _______________2007.

 

 

COMPANY:

 

 

By:

 

Accepted the ______ day of _______________, 2007.

 

 

PARTICIPANT:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

3


--------------------------------------------------------------------------------